Notice of Pre-AIA  or AIA  Status
The present application, filed on or after June 25, 2019, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
Claims 1-20 are pending and are being considered.
Claims 1, 8 and 13 have been amended.
112 on claim 1 is withdrawn based on claim amendments.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 was filed after the mailing date of the application no. 16452435 on 06/25/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to 103
	Applicants arguments filled on 11/17/2021 have been fully considered and are persuasive. The arguments do not apply to the current art being used. 
The applicant on page 9-12 of remarks argues that Joseph (i.e. third reference) fails to teach the amended limitation and there is no reason for person of ordinary skills in the art to combine teaching of 


                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Devadas (US 20100127822) in view of VOUTILAINEN (US 20170230188) and further in view of Knechtges  et al (hereinafter Knechtges) (US 20140144223).
Regarding claim 1 Devadas teaches A system comprising (Devadas on [0038] teaches ePUF tag 100 includes an RFID communication interface 150 and security circuitry 152);
a signal source that produces detectable signals (Devadas Fig 1 block 118 and text on [0051, 0056 and 0102] teaches applying stimuli (i.e. detectable signal source) to an ePUF to generate PUF output. See also on [0005] teaches Each RFID tag is operable to receive and response to radio frequency signals from an RFID transceiver);
a secure terminal having a secure memory that stores physically unclonable function (PUF) challenge data (Devadas Fig 1 block 152 and text on [0038] teaches a security circuit 152 having Tag identifier memory 102. See on [0041] teaches a second memory component of ePUF Tag for storing PUF challenge table for providing one-to-one mapping);
 and a sensor system comprising: a calibration table that stores calibration data (Devadas on [0041 and 0051] teaches ePUF tag having a challenge table for storing  one-to-one mapping of 9- or 12-bit index values that are converted to 64-bit challenges. Every challenge in the challenge table is provided to PUF circuit 110 during the enrollment phase (i.e. interpreted in view of [0029] of instant application calibration data as any desired set of data applied to the sensor data output));
and a PUF generator that generates PUF responses by performing logical exclusive-OR (XOR) operations on the calibrated sensor data and the uncalibrated sensor data (Devadas Fig 3 and text on [0044-0046 and 0099] teaches PUF circuit 310a and 310b accept challenge and generate a PUF output H.sub.1(s.sub.j) and H.sub.2(s.sub.j), respectively. The PUF outputs H.sub.1(s.sub.j) and H.sub.2(s.sub.j) are XORed by XOR circuitry 142 (i.e. performing XOR operation on two different output generated by two different PUF circuit));
wherein the secure terminal compares the PUF responses to corresponding PUF challenges in the PUF challenge data to authenticate the sensor system (Devadas on [0058] teaches The ePUF tag is authenticated by comparing the data D with responses generated by the tag at the time of authentication. See also on [0086] teaches The received response R', generated by ePUF tag 100 as described above, is compared to the anticipated response R to verify that the received response was generated by an ePUF tag whose hidden output generator has input-output characteristics corresponding to D. If R' and R match, then ePUF tag 100 is authenticated. See on [0093-0094 and 0099] teaches A comparison module 910 compares the simulated response sequence R 928 with the response R' 128 received from the ePUF tag to authenticate the tag. The output of XORed for forms response R’, which is then used for RFID tag authentication).

 (VOUTILAINEN on [0070] teaches PUF apparatus 100 comprises first element, wherein the firs element comprises a  photoacoustic sensor (i.e. first sensor). See on [0071] teaches receive a first signal (i.e. physic-chemical structure of the first element) and convert it to a second signal. See on [0076 and 0079] teaches the conversion of the first signal, the infrared laser signal, into the second signal, the acoustic wave, is dependent on the inherent characteristics of the first element, i.e. on the physic-chemical structure of the first element);
a second sensor that converts the detectable signals into uncalibrated sensor data (VOUTILAINEN on [0017] teaches third element of PUF comprises nanotube antenna and infrared (i.e. second sensor). See on [0038] teaches converting the second signal into third signal by nanotube antenna and infrared. See on [0076 and 0079] teaches the third element 106,108 is configured to convert the second signal into a third signal, i.e. to convert the acoustic wave into infrared radiation. The third element is further configured to send the third signal and further comprises in an example embodiment e.g. an infrared reflector 108).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of VOUTILAINEN into the teaching of Devadas by having two different sensor VOUTILAINEN on [0003-0004]).
The combination fails to explicitly teach wherein the calibration data is usable to convert uncalibrated data produced by the first sensor into data more accurately representing the detectable signals, however Knechtges from analogous art teaches wherein the calibration data is usable to convert uncalibrated analog signals produced by the first sensor into calibrated sensor data more accurately representing the detectable signals (Knechtges on [0062] teaches the travel sensor 56 thus provides an analog (continuous) signal, which represents a section of the travel of the actuating piston 30 (and thus of the pedal travel), the position sensor 90 delivers an ON/OFF signal (i.e. calibration data). This ON/OFF signal may be used to switch the stop light on and off. Additionally, or alternatively to this, however, it is also possible to calibrate the analog signal (i.e. uncalibrated analog signal) of the travel sensor 56 using the ON/OFF signal of the position sensor 90, in order thus to emulate a pedal travel signal with sufficient accuracy (i.e. interpreted in view of [0026] of instant application)).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Knechtges into the combined teaching of Devadas and VOUTILAINEN by converting unclaibrated sensor data into calibrated sensor data for accuracy in measurement. One would be motivated to do so in order to provide accuracy and reliability of signal based on calibration data (Knechtges on [0021]).
Regarding claim 2 the combination of Devadas, VOUTILAINEN and Knechtges teaches all the limitations of claim 1 above, VOUTILAINEN further teaches wherein the detectable signals are selected from the group consisting of physical signals and chemical signals (VOUTILAINEN on [0076 and 0079] teaches the conversion of the first signal, the infrared laser signal, into the second signal, the acoustic wave, is dependent on the inherent characteristics of the first element, i.e. on the physic-chemical structure of the first element).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of VOUTILAINEN into the teaching of Devadas by having two different sensor converting physical signal. One would be motivated to do so in order to securely perform PUF based sensor authentication (VOUTILAINEN on [0003-0004]).

Regarding claim 3 the combination of Devadas, VOUTILAINEN and Knechtges teaches all the limitations of claim 1 above, Devadas further teaches wherein the secure terminal includes a comparator, and wherein comparing the PUF responses to the corresponding PUF challenges is performed by the comparator to determine a rate at which the PUF responses and the corresponding PUF challenges match (Devadas on [0011-0012] teaches the integrated circuit further includes comparison circuitry configured to compare the hidden outputs in the subseries of hidden outputs. See on [0093-0094] teaches A comparison module 910 compares the simulated response sequence R 928 with the response R' 128 received from the ePUF tag to authenticate the tag. While an exact match between R and R' is ideal, some allotment is made for bit-errors up to a predetermined threshold. If the response R' matches R with fewer bit-errors than the threshold, it is considered sufficiently similar for authentication of ePUF tag 100. If R's is not sufficiently similar to R, the ePUF tag may be rejected, additional challenges may be issued, or other verification procedures may be invoked).
Regarding claim 4 the combination of Devadas, VOUTILAINEN and Knechtges teaches all the limitations of claim 3 above, Devadas further teaches wherein the comparator circuitry comprises exclusive-OR logic gates (Devadas on [0099] teaches XOR circuitry 242).
5 the combination of Devadas, VOUTILAINEN and Knechtges teaches all the limitations of claim 3 above, Devadas further teaches wherein the secure terminal authenticates the sensor system when the secure terminal determines that the rate at which the PUF responses and the corresponding PUF challenges match is at or above a predetermined threshold (Devadas on [0094] teaches If the response R' matches R with fewer bit-errors than the threshold, it is considered sufficiently similar for authentication of ePUF tag 100. See also on [0086] teaches If R' and R match, then ePUF tag 100 is authenticated. See on [0089] teaches The model attempts to match the provisioning data, but an exact match is not necessarily required because during authentication, different challenges will be used and in a number of implementation, an exact match to the model is not required to authenticate the ePUF.).
Regarding claim 8 Devadas teaches a method for authenticating a sensor system, the method comprising (Devadas on [0016] teaches a method for authenticating an integrated circuit using an authentication station. See on [0058] teaches method for authenticating RFID tag);
performing, by a physically unclonable function (PUF) generator of the sensor system, a first exclusive-OR (XOR) operation on the calibrated sensor data and the uncalibrated sensor data to produce a plurality of PUF responses (Devadas Fig 3 and text on [0044-0046 and 0099] teaches PUF circuit 310a and 310b accept challenge and generate a PUF output H.sub.1(s.sub.j) and H.sub.2(s.sub.j), respectively. The PUF outputs H.sub.1(s.sub.j) and H.sub.2(s.sub.j) are XORed by XOR circuitry 142 (i.e. performing XOR operation on two different output));
outputting, by the sensor system, the PUF responses to a secure terminal; and authenticating, by the secure terminal, the sensor system based on the plurality of PUF responses (Devadas on [0058] teaches The ePUF tag is authenticated by comparing the data D with responses generated by the tag at the time of authentication. See also on [0086] teaches The received response R', generated by ePUF tag 100 as described above, is compared to the anticipated response R to verify that the received response was generated by an ePUF tag whose hidden output generator has input-output characteristics corresponding to D. If R' and R match, then ePUF tag 100 is authenticated. See on [0093-0094 and 0099] teaches A comparison module 910 compares the simulated response sequence R 928 with the response R' 128 received from the ePUF tag to authenticate the tag. The output of XORed for forms response R’, which is then used for RFID tag authentication).
Although Devadas teaches RFID tag (i.e. sensor system) having plurality of PUF circuit310a, 310b and each receiving an input as signal and converting it into output which is than XORed to generate a result used for sensor authentication, but Devadas fails to explicitly teach outputting, by a signal source, physical signals; sensing, by an uncalibrated sensor of the sensor system, the physical signals; generating, by the uncalibrated sensor, uncalibrated sensor data based on the physical signals; sensing, by a calibrated sensor of the sensor system, the physical signals; generating, by the calibrated sensor, calibrated sensor data based on the physical signals, However VOUTILAINEN from analogous art teaches  outputting, by a signal source, physical signals (VOUTILAINEN on [0003] teaches a physical stimulus is applied to the physical unclonable function it reacts in an unpredictable and repeatable way to that stimulus depending on the structure. See on [0076] teaches signal as physic-chemical structure of sensor);
sensing, by an uncalibrated sensor of the sensor system, the physical signals; generating, by the uncalibrated sensor, uncalibrated sensor data based on the physical signals (VOUTILAINEN on [0017] teaches third element of PUF comprises nanotube antenna and infrared (i.e. uncalibrated sensor). See on [0038] teaches converting the second signal into third signal by nanotube antenna and infrared. See on [0076 and 0079] teaches the third element 106,108 is configured to convert the second signal into a third signal, i.e. to convert the acoustic wave into infrared radiation. The third element is further configured to send the third signal and further comprises in an example embodiment e.g. an infrared reflector 108);
(VOUTILAINEN on [0070] teaches PUF apparatus 100 comprises first element, wherein the firs element comprises a  photoacoustic sensor (i.e. calibrated sensor). See on [0071] teaches receive a first signal and convert it to a second signal. See on [0076 and 0079] teaches the conversion of the first signal, the infrared laser signal, into the second signal, the acoustic wave, is dependent on the inherent characteristics of the first element, i.e. on the physic-chemical structure of the first element).
	The combination fails to explicitly teach wherein generating, by the calibrated sensor, calibrated sensor data based on the physical signals comprises converting uncalibrated sensor data sensed by an uncalibrated sensor into calibrated sensor data more accurately representing the detectable signals, however Knechtges from analogous art teaches wherein generating, by the calibrated sensor, calibrated sensor data based on the physical signals comprises converting uncalibrated sensor data sensed by an uncalibrated sensor into calibrated sensor data more accurately representing the detectable signals (Knechtges on [0062] teaches the travel sensor 56 thus provides an analog (continuous) signal, which represents a section of the travel of the actuating piston 30 (and thus of the pedal travel), the position sensor 90 delivers an ON/OFF signal (i.e. calibration data). This ON/OFF signal may be used to switch the stop light on and off. Additionally, or alternatively to this, however, it is also possible to calibrate the analog signal (i.e. uncalibrated analog signal) of the travel sensor 56 using the ON/OFF signal of the position sensor 90, in order thus to emulate a pedal travel signal with sufficient accuracy).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Knechtges into the combined teaching of Devadas and VOUTILAINEN by converting unclaibrated sensor data into calibrated sensor data for accuracy in measurement. One Knechtges on [0021]).

Regarding claim 9 the combination of Devadas, VOUTILAINEN and Knechtges teaches all the limitations of claim 8 above, Devadas further teaches wherein authenticating the sensor system based on the plurality of PUF responses comprises: retrieving, by the secure terminal from a secure memory, a plurality of PUF challenges; and performing, by the secure terminal, a comparison of the plurality of PUF responses and corresponding PUF challenges of the plurality of PUF challenges (Devadas on [0012-0013] teaches comparison circuitry configured to compare the PUF output generated by the first PUF circuitry and the PUF output generated by the second PUF circuitry, the result of the comparison forming the hidden output corresponding to the first challenge. The hidden output generator includes comparison circuitry configured to compare the first PUF output and the second PUF output, the result of the comparison forming the hidden output corresponding to the first challenge).
Regarding claim 10 the combination of Devadas, VOUTILAINEN and Knechtges teaches all the limitations of claim 9 above, Devadas further teaches wherein performing the comparison of the plurality of PFU responses and the corresponding PUF challenges comprises: performing, by comparator circuitry of the secure terminal, a second XOR operation on the plurality of PUF responses and the corresponding PUF challenges (Devadas on [0044] teaches The resulting PUF outputs from the n PUF circuits are n-way XORed to generate the corresponding component h.sub.j of the hidden output sequence. For instance, for a hidden output generator having 4 PUF circuits, the four resulting outputs are 4-way XORed; for a hidden output generator having 8 PUF circuits, the eight resulting outputs are 8-way XORed. see on [0045] teaches The two PUF outputs H.sub.1(s.sub.j) and H.sub.1(LFSR(s.sub.j)) are three-way XORed with the corresponding polarity bit t.sub.j by XOR circuitry 142. The result forms one component of a hidden output sequence 430 (i.e., h.sub.j=t.sub.j XOR H.sub.1(s.sub.j) XOR H.sub.1(LFSR(s.sub.j))) which is operated on by public bit reducer 126 as described above. See on [0082 and 0099] teaches the public bit reducer 126 XORs the previous two outputs of the majority voting logic to produce one response part of response sequence R' 128).
Regarding claim 11 the combination of Devadas, VOUTILAINEN and Knechtges teaches all the limitations of claim 10 above, Devadas further teaches wherein authenticating the sensor system based on the plurality of PUF responses further comprises: determining, by the secure terminal based on a result of the second XOR operation, that the plurality of PUF responses match the corresponding PUF challenges at at least a predetermined rate; and successfully authenticating, by the secure terminal, the sensor system based on the determination that the plurality of PUF responses match the corresponding PUF challenges at at least the predetermined rate (Devadas on [0011-0012] teaches the integrated circuit further includes comparison circuitry configured to compare the hidden outputs in the subseries of hidden outputs. See on [0093-0094] teaches A comparison module 910 compares the simulated response sequence R 928 with the response R' 128 received from the ePUF tag to authenticate the tag. While an exact match between R and R' is ideal, some allotment is made for bit-errors up to a predetermined threshold. If the response R' matches R with fewer bit-errors than the threshold, it is considered sufficiently similar for authentication of ePUF tag 100. If R's is not sufficiently similar to R, the ePUF tag may be rejected, additional challenges may be issued, or other verification procedures may be invoked).
Regarding claim 13 Devadas teaches a differential sensor system coupled to a signal source, the differential sensor system comprising: (Devadas on [0038] teaches ePUF tag 100 includes an RFID communication interface 150 and security circuitry 152. Fig 1 block 118 and text on [0051, 0056 and 0102] teaches applying stimuli (i.e. detectable signal source) to an ePUF to generate PUF output); 
(Devadas on [0058] teaches The ePUF tag is authenticated by comparing the data D with responses generated by the tag at the time of authentication. See also on [0086] teaches The received response R', generated by ePUF tag 100 as described above, is compared to the anticipated response R to verify that the received response was generated by an ePUF tag whose hidden output generator has input-output characteristics corresponding to D. If R' and R match, then ePUF tag 100 is authenticated. See on [0093-0094 and 0099] teaches A comparison module 910 compares the simulated response sequence R 928 with the response R' 128 received from the ePUF tag to authenticate the tag. The output of XORed for forms response R’, which is then used for RFID tag authentication).
Although Devadas teaches RFID tag (i.e. sensor system) having plurality of PUF circuit310a, 310b and each receiving an input as signal and converting it into output which is than XORed to generate a result used for sensor authentication, but Devadas fails to explicitly teach a first sensor configured to output calibrated sensor data based on detectable signals output by the signal source, the calibrated sensor data resulting from a conversion of uncalibrated sensor data sensed by the first sensor into calibrated sensor data more accurately representing the detectable signals; 26QB\133502.00042\46518942.1ATTORNEY DOCKET NO. 2016-044 (133502.00102)a second sensor configured to output uncalibrated sensor data based on the detectable signals; and a physically unclonable function (PUF) generator coupled to the first and second sensors, However VOUTILAINEN from analogous art teaches a first sensor configured to output calibrated sensor data based on detectable signals output by the signal source,  (VOUTILAINEN on [0070] teaches PUF apparatus 100 comprises first element, wherein the firs element comprises a  photoacoustic sensor (i.e. first sensor). See on [0071] teaches receive a first signal and convert it to a second signal. See on [0076 and 0079] teaches the conversion of the first signal, the infrared laser signal, into the second signal, the acoustic wave, is dependent on the inherent characteristics of the first element, i.e. on the physic-chemical structure of the first element);
26 QB\133502.00042\46518942.1ATTORNEY DOCKET NO. 2016-044 (133502.00102) a second sensor configured to output uncalibrated sensor data based on the detectable signals (VOUTILAINEN on [0017] teaches third element of PUF comprises nanotube antenna and infrared (i.e. second sensor). See on [0038] teaches converting the second signal into third signal by nanotube antenna and infrared. See on [0076 and 0079] teaches the third element 106,108 is configured to convert the second signal into a third signal, i.e. to convert the acoustic wave into infrared radiation. The third element is further configured to send the third signal and further comprises in an example embodiment e.g. an infrared reflector 108);
and a physically unclonable function (PUF) generator coupled to the first and second sensors (VOUTILAINEN on [0070] teaches a Physical Unclonable Function apparatus 100, The apparatus 100 comprises a first element 102, a second element 104, and a third element 106,108, wherein the first second and the third elements are sensors).
The combination fails to explicitly teach wherein the calibration data is usable to convert uncalibrated data produced by the first sensor into data more accurately representing the detectable signals, however Knechtges from analogous art teaches wherein the calibration data is usable to convert uncalibrated analog signals produced by the first sensor into calibrated sensor data more accurately representing the detectable signals (Knechtges on [0062] teaches the travel sensor 56 thus provides an analog (continuous) signal, which represents a section of the travel of the actuating piston 30 (and thus of the pedal travel), the position sensor 90 delivers an ON/OFF signal (i.e. calibration data). This ON/OFF signal may be used to switch the stop light on and off. Additionally, or alternatively to this, however, it is also possible to calibrate the analog signal (i.e. uncalibrated analog signal) of the travel sensor 56 using the ON/OFF signal of the position sensor 90, in order thus to emulate a pedal travel signal with sufficient accuracy).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Knechtges into the combined teaching of Devadas and VOUTILAINEN by converting unclaibrated sensor data into calibrated sensor data for accuracy in measurement. One would be motivated to do so in order to provide accuracy and reliability of signal based on calibration data (Knechtges on [0021]).

Regarding claim 14 the combination of Devadas, VOUTILAINEN and Knechtges teaches all the limitations of claim 13 above, Devadas further teaches wherein the PUF generator is configured to output the first set of PUF responses to a secure terminal to be authenticated (Devadas on [0058] teaches The ePUF tag is authenticated by comparing the data D with responses generated by the tag at the time of authentication. See also on [0086] teaches The received response R', generated by ePUF tag 100 as described above, is compared to the anticipated response R to verify that the received response was generated by an ePUF tag whose hidden output generator has input-output characteristics corresponding to D. If R' and R match, then ePUF tag 100 is authenticated. See on [0093-0094 and 0099] teaches A comparison module 910 compares the simulated response sequence R 928 with the response R' 128 received from the ePUF tag to authenticate the tag. The output of XORed for forms response R’, which is then used for RFID tag authentication).
Regarding claim 15 the combination of Devadas, VOUTILAINEN and Knechtges teaches all the limitations of claim 14 above, Devadas further teaches wherein the PUF generator is configured to compare the uncalibrated sensor data to the calibrated sensor data via at least one logical exclusive-OR (XOR) operation (Devadas on [0058] teaches the ePUF tag is authenticated by comparing the data D with responses generated by the tag at the time of authentication. See also on [0086] teaches The received response R', generated by ePUF tag 100 as described above, is compared to the anticipated response R to verify that the received response was generated by an ePUF tag whose hidden output generator has input-output characteristics corresponding to D. If R' and R match, then ePUF tag 100 is authenticated. See on [0093-0094 and 0099] teaches A comparison module 910 compares the simulated response sequence R 928 with the response R' 128 received from the ePUF tag to authenticate the tag. The output of XORed for forms response R’, which is then used for RFID tag authentication).
Regarding claim 16 the combination of Devadas, VOUTILAINEN and Knechtges teaches all the limitations of claim 15 above, Devadas further teaches wherein the PUF generator is configured to encrypt the first set of PUF responses with a hash function before outputting the first set of PUF responses to the secure terminal (Devadas on [0053 and 0100] teaches The authority receives data D 120 from ePUF tag 100 and uses any of a number of conventional encryption techniques to generate encrypted data E(D) 122 from data D 120 (step 516). The authority uses information associated with ePUF tag 100 and stored in the tag identifier memory 102 to selectively identify an encryption key with which to encrypt data D 120).
Regarding claim 17 the combination of Devadas, VOUTILAINEN and Knechtges teaches all the limitations of claim 13 above, Devadas further teaches wherein the detectable signals are selected from the group consisting of physical signals and chemical signals (VOUTILAINEN onon [0076 and 0079] teaches the conversion of the first signal, the infrared laser signal, into the second signal, the acoustic wave, is dependent on the inherent characteristics of the first element, i.e. on the physic-chemical structure of the first element).
Regarding claim 18 the combination of Devadas, VOUTILAINEN and Knechtges teaches all the limitations of claim 13 above, Devadas further teaches further comprising: a calibration table configured to store calibration data Devadas on [0041 and 0051] teaches ePUF tag having a challenge table for storing one-to-one mapping of 9- or 12-bit index values that are converted to 64-bit challenges. Every challenge in the challenge table is provided to PUF circuit 110 during the enrollment phase (i.e. interpreted in view of [0029] of instant application calibration data as any desired set of data applied to the sensor data output));
wherein the PUF generator is configured to generate second set of PUF responses based on the calibration data of the calibration table in response to instructions received from a secure terminal (Devadas on [0013 and 0022] teaches The PUF circuitry is configured to generate a first PUF output based on a first challenge in the series of challenges and to generate a second PUF output based on a second challenge in the series of challenges. The hidden output generator includes comparison circuitry configured to compare the first PUF output and the second PUF output, the result of the comparison forming the hidden output corresponding to the first challenge).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Devadas (US 20100127822) in view of VOUTILAINEN (US 20170230188), in view of Knechtges  et al (hereinafter Knechtges) (US 20140144223 ) and further in view of Rostami et al US 2015/0195088 (hereinafter Rostami).

Regarding claim 6 the combination of Devadas, VOUTILAINEN and Knechtges teaches all the limitations of claim 5 above, the combination fails to explicitly teach wherein the secure terminal calculates a hamming distance between the PUF responses and the corresponding PUF challenges, Rostami from analogous art teaches wherein the secure terminal calculates a hamming distance between the PUF responses and the corresponding PUF challenges (Rostami on [0120, 0143 and 0163] teaches calculating hamming distance between response and challenges).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Rostami into the combined teaching of Devadas, VOUTILAINEN and (Rostami on [0008]).

Regarding claim 12 the combination of Devadas, VOUTILAINEN and Knechtges teaches all the limitations of claim 5 above, the combination fails to explicitly teach determining, by the secure terminal, a number of challenge response pair (CRP) errors corresponding to a hamming distance between the plurality of PUF responses and the corresponding PUF challenges, however Rostami from analogous art teaches further comprising: determining, by the secure terminal, a number of challenge response pair (CRP) errors corresponding to a hamming distance between the plurality of PUF responses and the corresponding PUF challenges (Rostami on [0120, 0143 and 0163] teaches calculating hamming distance between response and challenges. See on [0097 and 0113] teaches Strong PUFs are a class of PUFs which have the property that the number of their possible challenge-response pairs (CRPs) has an exponential relationship with respect to the number of their physical components. See on [0188] teaches number of challenge response pairs corresponding to hamming distance).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Rostami into the combined teaching of Devadas, VOUTILAINEN and Knechtges by calculating hamming distance between PUF responses and challenges. One would be motivated to do so in order to increase security in a PUF based authentication (Rostami on [0008]).

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Devadas (US 20100127822) in view of VOUTILAINEN (US 20170230188), in view of Knechtges et al (hereinafter Knechtges) (US 20140144223), in view of Rostami et al (hereinafter Rostami) and further in view of Poder (US 20120169487).

7 the combination of Devadas, VOUTILAINEN, Knechtges and Rostami teaches all the limitations of claim 6 above, the combination fails to explicitly teach wherein first sensor comprises a calibrated magnetometer, wherein the second sensor comprises an uncalibrated magnetometer, and wherein the first and second sensors are disposed at a node of an electrical grid, however Poder from analogous art teaches wherein first sensor comprises a calibrated magnetometer, wherein the second sensor comprises an uncalibrated magnetometer, and wherein the first and second sensors are disposed at a node of an electrical grid (Poder on [0043] teaches the security sensor node 410 may include one or more magnetometers 416, which may be configured to detect magnetic fields for directional orientation).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Poder into the combined teaching of Devadas, Knechtges, VOUTILAINEN and Rostami by having magnetometer sensor disposed in anode. One would be motivated to do so in order to detect intrusions and improve system security (Poder on [0003]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Devadas (US 20100127822) in view of VOUTILAINEN (US 20170230188), in view of Knechtges et al (hereinafter Knechtges) (US 20140144223), and further in view of Das et al (hereinafter Das) (US 20170214532).
Regarding claim 19 the combination of Devadas, VOUTILAINEN and Knechtges teaches all the limitations of claim 18 above, the combination fails to explicitly teach a random-access-memory (RAM) cache comprising RAM cells, wherein the PUF generator is configured to generate third set of PUF responses based on respective power-up states of the RAM cells in the RAM cache, However Das from analogous art teaches  further comprising:27 QB\133502.00042\46518942.1ATTORNEY DOCKET NO. 2016-044 (133502.00102)a random-access-memory (RAM) cache comprising RAM cells, wherein the PUF generator is configured to generate third set of PUF responses based on respective power-up states of the RAM cells in the RAM cache (Das on [0029-0031] teaches An SRAM PUF uses the power-up state of an SRAM cell to generate a PUF response. An SRAM cell may be composed of a cross-coupled inverter latch designed to achieve symmetry between inverter pairs).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Das into the combined teaching of Devadas, VOUTILAINEN and Knechtges by generating PUF response based on Power up sate of RAM cells. One would be motivated to do so in order to verify and authenticate a device based on challenge response pair (Das on [0004]).
Regarding claim 20 the combination of Devadas, VOUTILAINEN, Knechtges and Das teaches all the limitations of claim 19 above, Devadas further teaches wherein the PUF generator is configured to output the first, second, and third sets of PUF responses to the secure terminal to be authenticated (Devadas on [0058, 0072, 0086, 0090-0094 and 0099] teaches The ePUF tag is authenticated by comparing the data D with responses generated by the tag at the time of authentication).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Candage et al (US 20100188062) is directed towards] implementing adaptive voltage positioning, the vast majority of conventional power supply control circuits use a standard analog control loop. Such control loops typically include an analog buffer amplifier, analog error amplifier (which acts as the control loop filter with external compensation components), a ramp generator (per phase), and a comparator (per phase). Other analog components have been used in the prior art to implement phase balancing and fault detection.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOEEN KHAN/Examiner, Art Unit 2436 

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436